

117 S406 IS: National Right-to-Work Act
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 406IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Paul (for himself, Mr. Scott of South Carolina, Ms. Ernst, Mr. Marshall, Mr. Grassley, Mr. Barrasso, Mr. Cornyn, Mr. Boozman, Mr. Scott of Florida, Mr. Cramer, Mr. Wicker, Mr. Braun, Mr. Burr, Mr. Cruz, Mr. Inhofe, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo preserve and protect the free choice of individual employees to form, join, or assist labor organizations, or to refrain from such activities.1.Short
 titleThis Act may be cited as the National Right-to-Work Act.2.Amendments to
			 the National Labor Relations Act(a)Rights of
 employeesSection 7 of the National Labor Relations Act (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).(b)Unfair labor
 practicesSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended—(1)in subsection (a)(3), by striking : Provided, That and all that follows through retaining membership;(2)in subsection (b)—(A)in paragraph (2), by striking or to discriminate and all that follows through retaining membership; and(B)in paragraph (5), by striking covered by an agreement authorized under subsection (a)(3); and(3)in subsection (f)—(A)by striking clause (2) and redesignating clauses (3) and (4) as clauses (2) and (3), respectively; and(B)by striking Provided, That nothing in this subsection shall set aside the final proviso to section 8(a)(3) of this Act: Provided further, and inserting Provided,.(c)Additional conforming amendments(1)National Labor Relations ActThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended—(A)in section 9 (29 U.S.C. 159), by striking subsection (e);(B)in section 3(b) (29 U.S.C. 153(b)), by striking or (e); and(C)in section 8(f) (29 U.S.C. 158(f)), as amended by subsection (b)(3), by striking or 9(e).(2)Other lawsSection 453A(a)(2)(B)(ii) of the Social Security Act (42 U.S.C. 653a(a)(2)(B)(ii)) is amended by striking section 8(f)(3) and inserting section 8(f)(2).3.Amendment to the Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended—(1)by striking the Eleventh paragraph under the heading for general duties; and(2)by redesignating the Twelfth paragraph under the heading for general duties as the Eleventh paragraph.4.Effective dateThis Act, and the amendments made by this Act, shall apply to any agreement entered into or renewed after the date of enactment of this Act.